Citation Nr: 1717661	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  04-24 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left knee meniscus tear, evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259, prior to April 30, 2008.

2.  Entitlement to a rating in excess of 10 percent for limited extension status post left knee arthroscopic surgeries times 6, evaluated under 38 C.F.R. § 4.71a, DC 5261, prior to April 30, 2008.

3.  Entitlement to a rating in excess of 30 percent for left total knee replacement, evaluated under 38 C.F.R. § 4.71a, DC 5055, from June 1, 2009, forward.

4.  Entitlement to an initial rating in excess of 10 percent from May 5, 2003, to January 27, 2009, and from March 1, 2009, to April 9, 2009, and a rating in excess of 30 percent from June 1, 2009, for depressive disorder, not otherwise specified,.

5.  Entitlement to service connection for lumbar myositis, claimed as secondary to service-connected left knee disability.

(The matters of entitlement to a total disability rating based on individual unemployability (TDIU) and to higher ratings for degenerative disc disease (DDD) at the C4-C5 level and cervical myositis are the subjects of a separate appellate decision).


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to December 1973; he had additional service with an Army National Guard unit.

This appeal to the Board of Veterans' Appeals (Board) arose from February and July 2003 rating decisions. 

In the February 2003 rating decision, the RO, inter alia, assigned a separate 10 percent rating for limitation of flexion due to status post left knee arthroscopic surgeries times 6 (this issue has been recharacterized to refer to limited extension), but otherwise denied the Veteran's claim for a rating higher than 10 percent for his service-connected left knee disability.  The Veteran filed a notice of disagreement (NOD) with each 10 percent rating in April 2003.  The RO issued a statement of the case (SOC) in May 2004, in which it continued the 10 percent rating for the residuals of left knee meniscus tear after the conclusion of a temporary total rating period, and also continued the separate 10 percent rating for limited flexion (now extension) status post left knee arthroscopic surgeries.  The Veteran filed a Substantive Appeal as to each issue (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2005.

In the July 2003 rating decision, the RO, inter alia, granted service connection and assigned an initial, 10 percent rating for depressive disorder, not otherwise specified, effective May 5, 2003.  The RO also denied service connection for lumbar myositis.  In September 2003, the Veteran filed a NOD with the initial, 10 percent rating assigned for depressive disorder and with the denial of service connection for a low back disorder.  The RO issued a SOC in May 2004, and the Veteran filed a VA Form 9 in July 2004.

In a September 2008 decision, the Board, inter alia, denied higher ratings for the Veteran's service-connected left knee disabilities, denied a higher, initial rating for depressive disorder, and denied service connection for lumbar myositis.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In September 2009, counsel for VA's Secretary and the Veteran's attorney (the parties) filed a Joint Motion for Remand with the Court.  By Order dated in October 2009, the Court granted the motion, vacating the Board's decision and remanding the matters to the Board for further proceedings consistent with the Joint Motion.

While the Veteran's appeal was pending at the Court, the RO, in a September 2009 rating decision, recharacterized the Veteran's left knee disability classified as residuals of a left knee meniscus tear and evaluated under 38 C.F.R. § 4.71a, DC 5259, as left total knee replacement, and assigned a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 for the period from April 30, 2008, to June 1, 2009.  A 30 percent rating was thereafter assigned under 38 C.F.R. § 4.71a, DC 5055.  The RO also terminated the 10 percent rating assigned under 38 C.F.R. § 4.71a, DC 5261, for limited flexion (now extension) status post left knee arthroscopic surgeries, effective April 30, 2008.  

Also in the September 2009 rating decision, the RO assigned a temporary total disability rating under the provisions of 38 C.F.R. § 4.29 for the Veteran's depressive disorder, for the period from January 27, 2009, to June 1, 2009.  A 30 percent rating was assigned thereafter.

In February 2010, the Board remanded, for further development, the claims for higher ratings for the Veteran's service-connected left knee disabilities, for a higher initial rating for depressive disorder, and for service connection for lumbar myositis.  As will be discussed in greater detail below, despite the fact that the Veteran's appeal as to these issue has been returned to the Board, the RO is currently undertaking development with regards to the claims and readjudication, via a rating decision and/or SSOC, has yet to occur.  Accordingly, remand of the matters is necessary to allow for the RO to complete development and readjudication of the matters.

Further, given the RO's interim action while the Veteran's appeal was pending before the Court, of which the Board was unaware of at the time of its February 2010 action, the Veteran's left knee and depressive disorder increased rating claims have been recharacterized as set forth on the title page of this decision, so as to accurately reflect the various ratings in effect during the pendency of the Veteran's appeal.

As a final preliminary matter, the Board notes that the Veteran was previously represented by Puerto Rico Public Advocate for Veterans Affairs; he revoked the power of attorney in favor of that organization in December 2009.  In an October 2009 VA Form 21-22 (Appointment of Individual as Claimant's Representative), the Veteran appointed Kathy Lieberman, a private attorney, as his representative.  The scope of the attorney's representation extended only to the issues that were appealed to the Court.  This change in representation was recognized by the Board in its February 2010 action.  The Board notes, however, that in October 2009, the Veteran submitted a statement revoking all executed power of attorneys, stating explicitly that wanted no representation.  As such, and because the Veteran has not since appointed another representative, the Board recognizes that he is now proceeding pro se in this appeal.

For the reasons expressed below, these matters on appeal are being remanded to the RO for further development.  VA will notify the appellant when further action, on his part, is required.


REMAND

As regards to the claims for service connection for lumbar myositis and for higher ratings for the Veteran's service-connected left knee disabilities and depressive disorder, the Board notes that those issues were remanded by the Board in February 2010 for further development and readjudication.  A review of the record reveals that the AOJ undertook additional development relevant to those claims.  Namely, additional VA treatment records have been associated with the claims file, the Veteran was afforded VA knee and mental examinations in April 2016, a nexus opinion regarding the etiology of the Veteran's claimed lumbar spine disability was obtained in May 2016, and, as recently as March 2017, the AOJ attempted to obtain private treatment records related to an in-patient hospitalization of mental health reasons.  To date, no SSOC has been issued with regards to the Veteran's claims for higher ratings for the service-connected left knee disabilities, for higher initial ratings for depressive disorder, or for service connection for lumbar myositis.  The Veteran's appeal has, however, been returned to the Board.

The Board observes that VA regulation requires the AOJ to furnish the Veteran and his/her representative an SSOC if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified to the Board.  See 38 C.F.R. § 19.31 (2016).  Accordingly, because this additional evidence is pertinent to whether service connection may be warranted for lumbar myositis and to the severity of the Veteran's left knee and psychiatric disabilities, a remand of these claims is required for the issuance of an SSOC.  See 38 C.F.R. § 19.31.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  After completing all development deemed warranted, adjudicate the issues of entitlement to higher ratings of service connected left knee disabilities, to a higher initial rating for depressive disorder, and to service connection for lumbar myositis on a de novo basis, considering  all evidence associated with the record and not previously considered, to include all evidence developed and/or associated with the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.  

2.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

